UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MIRIAHM PALOMA,

                                 Plaintiff,
                                                                20-CV-2133 (LLS)
                     -against-
                                                               CIVIL JUDGMENT
CORRECTION OFFICER EASTERLING;
CITY OF NEW YORK,

                                 Defendants.

         Pursuant to the order issued May 24, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     May 24, 2021
           New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.
